

APOLLO ENDOSURGERY 2020 CORPORATE BONUS PLAN
PURPOSE OF THE PLAN
The Apollo Endosurgery Bonus Plan (the “Plan”) is designed to reward eligible
employees for their contributions toward the successful accomplishment of
specific financial and strategic business objectives, and individual
performance.
PERFORMANCE
Bonus amounts are determined based on both corporate performance and individual
performance in relation to pre-established objectives.
Corporate Performance
Corporate performance will be measured based on financial objectives approved by
the board of directors.
Individual Performance
Individual performance will be measured based on the achievement of objectives
and goals prepared by each participant and his or her manager and documented on
an Individual Performance Plan. Objectives and goals are established at the
beginning of each Plan Year, but may be modified throughout the Plan Year as
necessary or appropriate, with management approval. Objectives and goals will be
expressed as specific, quantifiable measures of performance in relation to key
operating decisions for the participant’s department. While individual
performance is normally based on the manager’s rating, the individual manager
rating may be subject to executive override.
BONUS POOL CALCULATION AND ALLOCATIONS
The Plan will have two separately funded pools – a Corporate pool (the
“Corporate Component”) and Individual pool (the “Individual Component”).
The bonus pools will have the following levels of achievement defined below:
•Individual Threshold – is solely determined at the discretion of the Board upon
their end of year review of the overall Company’s financial condition and
operating performance.
•Corporate Component Threshold – minimum Company financial performance required
before any corporate component pool will be funded.
•Target – financial performance required before the corporate component is
eligible to be funded at 100%.
The key financial or operational targets of the Company form the corporate
component, which is reviewed and set annually. Exceptions to this and
modifications to this Bonus Plan can be made at any time at the board’s sole
discretion.
At Target, corporate performance component of the bonus is anticipated to fund
at 100% and individual’s manager rating (subject to adjustment) will determine
the individual performance component. The two together form the individual’s
final bonus amount.
A multiplier will be applied for performance between the Corporate Threshold and
Target to determine the percentage of the bonus pool that will be funded, as
well as performance that is above Target. The minimum funding for The Corporate
Component bonus pool is 40% and there is no pre-established maximum funding
limit for over achieving target.
Corporate Component for 2020
Three performance metrics for the corporate component for 2020 are as follows:
•50% weighting. Target achievement of 2020 Endo product revenues
•30% weighting. Target achievement of 2020 Endo gross margin
•20% weighting. Target achievement of 2020 operating expenses
BONUS POOL ADJUSTMENTS AND DIFFERENTIATION BY DEPARTMENT
The bonus pool may be allocated to the business units/function level by the
Company’s Chief Executive Officer based on such matters as he may determine to
be appropriate, including but not limited to operating income results vs.
budget, performance in relation to pre-established objectives and other
financial results. For example, a business unit or department that exceeds its
goals may receive a greater share of the total bonus pool than a business unit
that under performs.



--------------------------------------------------------------------------------



At the end of the Plan Year, the Company’s Chief Executive Officer may recommend
adjustments to the bonus pool to the board of directors after consideration of
key operating results. When calculating corporate performance for purposes of
this Plan, the board of directors has the discretion to consider such matters as
it determines to be appropriate, including any or all of the following:
•Extraordinary financial or corporate transactions that may occur during the
plan year
•Effects of accounting changes
•Expenses for productivity initiatives
•Other non-operating items
•Integration activities or expense
•Performance in relation to pre-established objectives
•Any other items of significant income or expense which are determined to be
appropriate adjustments
Individual Bonus Calculation
Target bonus awards will be expressed as a percentage of the employee’s eligible
earnings for the Plan Year. Eligible earnings are defined as regular earnings
paid during the year, holiday, vacation, and personal leave time. The target
percentages will vary by position level. A participant’s actual bonus award may
vary above or below the targeted level based on corporate performance, the
overall performance of his or her business unit relative to the overall
performance of the Company, and the participant’s performance in relation to his
or her pre-determined individual objectives.


Position Level
Corporate Component Percentage
Individual Component Percentage
CEO100%Board DiscretionC-Level and VPs80%20%Directors, GMs, and Sr.
Managers,50%50%Managers and Professional Level (Exempt)25%75%Hourly0%100%




